Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


2.	Claims 1–20 are presented for examination in a non-provisional application filed on 11/09/2019.

Drawings
3.	The drawings were received on 11/09/2019 (in the filings). These drawings are acceptable.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	Claims 1–20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

5.	As to independent claim 1, the claim recites:
“receiving ... a time series data associated with a task to be managed by a managing agent at a regular interval of time;
extracting ... one or more calendar-based features from a time series database table, wherein the time series database table is prepared from the received time series data;
processing ... the one or more calendar-based features and the time series data to generate one or more machine learning features; and
developing ... a neural network forecasting model based on the one or more machine learning features using a neural network application.”

As to independent claim 10, the claim recites similar language of commensurate scope as claim 1.

These limitations, as currently drafted and within their respective claim, represent processes that, under a broadest reasonable interpretation, covers performance in the mind (including observation, evaluation, judgment, opinion, etc.) but for the recitation of generic computer components. That is, other than reciting the use of a “processor” and “memory” to perform these steps, nothing in the claim element precludes the step from practically being performed in the mind or using pencil and paper (see MPEP 2106.04(a)(2) – Examples of Concepts The Courts Have Identified As Abstract Ideas, discussing abstract ideas or concepts relating to organizing or analyzing information in a way that can be performed mentally or is analogous to human mental work).

For example, but for the “processor” language of these claims, the steps of “receiving ... a time series data,” “extracting ... one or more calendar-based features,” “processing ... the one or more calendar-based features and the time series data to generate one or more machine learning features,” and “developing ... a neural network forecasting model” in the context of the claims encompasses the user mentally and/or manually performing these steps.

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application. For instance, claim 10 recites the additional element of “a memory configured to store instructions; and a processor configured to execute the instructions stored in the memory and thereby cause the server system to perform” these steps. The “processor” is recited at a high-level of generality (i.e., as a generic computing device performing a generic computer function of evaluating, assigning and combining data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

As shown, the claimed processes include the elements of:
(a)   data “associated with a task to be managed by a managing agent at a regular interval of time;”
(b)   “from a time series database table ... prepared from the received time series data;” and
(c)   “using a neural network application.”

These elements however merely describe the general technical or computing environment (e.g. a managing agent, a neural network application) and restrict the processed information or data to a particular type or category. Limitations that generally link the use of the judicial exception to a particular technological environment or field of use, neither meaningfully limit the claim nor transform (the abstract idea nature of) the claim to a particular useful application to improve the functioning of a computer or any other technology.

Accordingly, the additional elements of the claims, viewed individually and as an ordered combination, added nothing to the implementation of a mental process on an unspecified, “generic” 

6.	As to dependent claims 2–9 and 11–17, each of these claims either (1) recites additional step(s) that covers performance in the mind; or (2) merely restricts or links the processed information or data to a particular type, technological environment, or field of use; or (3) amounts to insignificant extra-solution activity to the judicial exception such as data input, display and storage; and as a whole is also directed and confined to the same process set forth in claims 1 and 10. Therefore, these claims do not individually or collectively add an inventive concept or additional element(s) amounting to significantly more than the abstract idea itself. These claims are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

For instance, claims 2 and 11 reciting “displaying ... the upcoming values of time series” is directed to the insignificant extra-solution activity of displaying data to users.


7.	As to independent claim 18, the claim recites:
	“manage the one or more managing agents that are enrolled with the system for determining forecast of resource requirement”
	“manage a task to be managed by the managing agent”
	“forecast the upcoming values of the time series for the managing agent”
	
These limitations, as currently drafted and within their respective claim, and as similarly applied to claims 1 and 10 above, represent processes that, under a broadest reasonable interpretation, covers performance in the mind (including observation, evaluation, judgment, opinion, etc.) but for the recitation of generic computer components. 

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application. For instance, claim 18 recites the additional element of “a database,” “a time series metric forecasting engine” and various processing “modules” performing these steps. These elements however are all recited at a high-level of generality (i.e., as a generic computing device or components performing a generic computer function of collecting, storing, and/or processing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Claim 18 further includes the additional elements of:
(a)   “store time series data associated with a managing agent of one or more managing agents”
	(b)   “present one or more UIs for facilitating forecast of upcoming values of time series for the managing agent”

These elements however merely represent insignificant extra-solution activity involving the displaying of data and activities comprising the storing of data which are tangentially related to the claimed process. These activities are each considered insignificant “extra-solution activity” in the computer or information technology field, the addition of which does not amount to an inventive concept.



8.	As to dependent claims 19 and 20, each of these claims either (1) recites additional step(s) that covers performance in the mind; or (2) merely restricts or links the processed information or data to a particular type, technological environment, or field of use; or (3) amounts to insignificant extra-solution activity to the judicial exception such as data input, collection, display, and storage; and as a whole is also directed and confined to the same process set forth in claim 20. Therefore, these claims do not individually or collectively add an inventive concept or additional element(s) amounting to significantly more than the abstract idea itself. These claims are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.


Claim Interpretation Under 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.



As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

35 U.S.C. 112(f) Invoked Despite Absence of “Means”

10.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are:

a.	“a user interface (UI) module ...,” “a managing agent management module ...,” “a task management module ...,” “a time series metric forecasting engine ...,” and “a processing module ...,” in claim 18;
b.	“an input interface ...” and “an input interface ...,” in claim 19; and
c.	“a time series data collecting unit ...,” “a calendar feature extracting unit ...,” and “a calendar feature extracting unit ...,” in claim 20.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.



Examiner Notes
11.	Examiner refers to and explicitly cites particular pages, sections, figures, paragraphs or columns and lines in the references as applied to Applicant’s claims to the extent practicable to streamline prosecution.
Although the cited portions of the references are representative of the best teachings in the art and are applied to meet the specific limitations of the claims, other uncited but related teachings of the references may be equally applicable as well. It is respectfully requested that, in preparing responses to the rejections, the Applicant fully considers not only the cited portions of the references, but also the references in their entirety, as potentially teaching, suggesting or rendering obvious all or one or more aspects of the claimed invention.

Abbreviations
12.	Where appropriate, the following abbreviations will be used when referencing Applicant’s submissions and specific teachings of the reference(s):
i.	figure / figures:		Fig. / Figs.
ii.	column / columns:		Col. / Cols.
iii.	page / pages:			p. / pp.

References Cited
13.	(A)	Hu et al., US 2018/0097744 A1 (“Hu”).


Notice re prior art available under both pre-AIA  and AIA 
14.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

A.
15.	Claims 1–6, 10–15, and 18–20 are rejected under 35 U.S.C. 103 as being unpatentable over (A) Hu.
See “References Cited” section, above, for full citations of references.

16.	Regarding claim 1, (A) Hu teaches/suggests the invention substantially as claimed, including:
A method, comprising: receiving, by a processor, a time series data associated with a task to be managed by a managing agent at a regular interval of time”
(¶ 38: The data collection and storage module 245 may configured to obtain time-series data (TSD) and metrics associated with the servers 215-1, 215-2 ... 215-30 via a plurality of agents 260-1, 260-2 ... 260-30, respectively, e.g., each agent 260 may reside on a respective server 215. As discussed below, the agents 260 may monitor the servers 215 and report results to the data collection and storage module 245. The data collection and storage module 245 may supply the reports to the cognitive engine service module 250, which may then store the reports);

“extracting, by the processor, one or more calendar-based features from a time series database table, wherein the time series database table is prepared from the received time series data”
(¶¶ 38–39: The cognitive engine service module 250 may then retrieve the stored reports at later time for data processing and analytics. The cognitive engine service module 250 may provision resources to the clusters 220-240 based on information obtained from the data collection and storage module
¶ 49: Table 1 below depicts values of summarized data based on timestamped reports the central controller 205 received at four different time points, which may correspond to any suitable units of time such as hours, days, weeks, months, years, etc.); and

	“processing, by the processor, the one or more calendar-based features and the time series data to generate one or more machine learning features”
(¶ 49: Based on an unordered set, the central controller 205 may generate a prediction model to evaluate the relationship between Y and X1 and X2;
Table 1: CPU Sum% (X1); Memory Sum (X2); # of Busy Servers (Y);
¶ 50: an unordered set may include data points based on a plurality of time-stamped reports received over any suitable duration such as a number days, weeks, months, years, etc.);

Additionally, Hu further teaches, suggests or otherwise renders obvious:
developing, by the processor, a neural network forecasting model based on the one or more machine learning features using a neural network application”
(¶ 51: Using data summarized in an unordered set, the central controller 205 may generate a prediction model to map the relationship between Y and X1 and X2. For example, the prediction model may be based on one or more predictive modeling schemes such as, but not limited to, machine learning, decision tree learning, generalized additive models (GAMs), data mining methods, graphical models (e.g., a probabilistic graphical model), linear regression models, logistic regression models, or any other suitable model;
the Examiner notes: neural network modeling is a widely-recognized and used tool and approach in machine learning algorithms/modelings. And it would have been obvious to a person of ordinary skill in the art to use neural network modeling for its generalized approach to solving a broad spectrum of problems).

17.	Regarding claim 2, Hu teaches/suggests:
“using, by the processor, the neural network forecasting model to generate a forecast of upcoming values of time series for the managing agent”
(¶ 53: cognitive engine service module 250 may analyze data associated with different clusters 220-240 to determine patterns, correlations, trends, etc. The information may be stored in the storage device 255 such as the learning data bin 280 and later used to perform predictions across different clusters 220-240); and

	“displaying, by the processor, the upcoming values of time series”
(¶ 34: interface 218 may include an input/output (I/O) interface, a graphical user interface (GUI), or any suitable interface to communicate with other devices in the cloud 210 and/or external devices, e.g., the central controller 205).

18.	Regarding claim 3, Hu teaches/suggests:
“wherein the time series data is a set of observations on one or more values that one or more variables take at a predefined interval, wherein the one or more variables depend on the task to be managed by the managing agent”

Table 1: CPU Sum% (X1); Memory Sum (X2); # of Busy Servers (Y);
¶ 50: an unordered set may include data points based on a plurality of time-stamped reports received over any suitable duration such as a number days, weeks, months, years, etc.;
¶ 55: to determine how many servers 215 may be necessary after a certain time in the future (ΔT), the central controller 205 may utilize time series data such as sums of past CPU usage and sums of past memory usage over certain intervals to forecast CPU usage and memory usage requirements at the future time (ΔT)).

19.	Regarding claim 4, Hu teaches/suggests:
“wherein extracting the one or more calendar-based features comprise:  organizing, by the processor, the time series data in the time series database table in which one or more columns represent the one or more variables and one or more rows represent the one or more values taken by the one or more variables; and extracting, by the processor, the one or more values taken by the one or more variables from the time series database table based on one or more calendar features”
(Table 1: CPU Sum% (X1); Memory Sum (X2); # of Busy Servers (Y);
¶ 50: an unordered set may include data points based on a plurality of time-stamped reports received over any suitable duration such as a number days, weeks, months, years, etc.;
(¶ 38: The cognitive engine service module 250 may then retrieve the stored reports at later time for data processing and analytics);

20.	Regarding claim 5, Hu teaches/suggests:
“wherein the one or more calendar features comprise: a year; a month; ... 	an hour; and a minute”
(¶ 50: time-stamped reports received over any suitable duration such as a number days, weeks, months, years, etc.).

21.	Regarding claim 6, Hu teaches/suggests:
wherein developing the neural network forecasting model comprises: importing, by the processor, the one or more machine learning features into the neural network application”
(¶ 51: Using data summarized in an unordered set, the central controller 205 may generate a prediction model to map the relationship between Y and X1 and X2;
¶ 42: central controller 205 may generate a forecasting model to pre-determine how much additional hardware the cloud may need in order for the cloud to continue running successfully for a desired duration. To that end, the central controller 205 may initially apply the forecasting model to determine a sum of resources that the existing cloud may require after the desired duration, where the output of the forecasting model represents the sum of resources. In tum, the central controller 205 may apply the output of the forecasting model as an input to the prediction model, which may generate an output).


22.	Regarding claims 10–15, they are the corresponding system claims reciting similar limitations of commensurate scope as the method of claims 1–6, respectively. Therefore, they are rejected on the same basis as claims 1–6 above, and further including the following:

	Hu teaches/suggests:
“a memory configured to store instructions; and a processor configured to execute the instructions stored in the memory and thereby cause the server system to perform”
(Fig. 5 and claim 8: processor and computer memory).


23.	Regarding claim 18, (A) Hu teaches/suggests the invention substantially as claimed, including:
“A system, comprising:
	a database to store time series data associated with a managing agent of one or more managing agents”
(¶ 38: The data collection and storage module 245 may configured to obtain time-series data (TSD) and metrics associated with the servers 215-1, 215-2 ... 215-30 via a plurality of agents 260 may monitor the servers 215 and report results to the data collection and storage module 245. The data collection and storage module 245 may supply the reports to the cognitive engine service module 250, which may then store the reports);

	“a user interface (UI) module in communication with the database, the UI module is configured to present one or more UIs for facilitating forecast of upcoming values of time series for the managing agent”
(¶ 34: interface 218 may include an input/output (I/O) interface, a graphical user interface (GUI), or any suitable interface to communicate with other devices in the cloud 210 and/or external devices, e.g., the central controller 205).

	“a managing agent management module in communication with the UI module and the database, the managing agent management module is configured to manage the one or more managing agents that are enrolled with the system for determining forecast of resource requirement”
(¶ 38: The data collection and storage module 245 may configured to obtain time-series data (TSD) and metrics associated with the servers 215-1, 215-2 ... 215-30 via a plurality of agents 260-1, 260-2 ... 260-30;
¶ 43: central controller 205 may configure the agents 260-1 ... 260-30 to periodically record data in the respective servers 215-1 ... 215-30 at certain time points);

	“a task management module in communication with the UI module and the managing agent management module, the task management module is configured to manage a task to be managed by the managing agent”
(¶ 38: the agents 260 may monitor the servers 215 and report results to the data collection and storage module 245;
¶ 63: plurality of time-stamped reports are received from agents coupled to servers in a cloud at periodic intervals); and

“a time series metric forecasting engine in communication with the managing agent management module and the task management module, the time series metric forecasting engine is configured to forecast the upcoming values of the time series for the managing agent”
(¶ 53: cognitive engine service module 250 may analyze data associated with different clusters 220-240 to determine patterns, correlations, trends, etc. The information may be stored in the storage device 255 such as the learning data bin 280 and later used to perform predictions across different clusters 220-240).

Additionally, Hu further teaches, suggests or otherwise renders obvious:
	“a processing module for providing operating instructions to the UI module, the managing agent management module, the task management module and the time series metric forecasting engine”
(Figs. 2 and 5;
¶ 34: In general, each server 215 may include various network devices such as one or more CPUs 216, storage devices 217, and interfaces 218. The CPU 216 may include any suitable processing circuitry such as discussed above with respect to the central controller 205. The storage device 217 may include a computer-readable storage medium having instructions such as executable code of one or more software programs;
¶ 68: module 570 may be implemented as readable instructions stored in the memory 560 and executable by the at least one processor 530).


24.	Regarding claim 19, Hu teaches/suggests:
“an input interface for receiving data associated with each managing agent of the one or more managing agents, the data comprising information related with the task to be managed”
(¶ 34: interface 218 may include an input/output (I/O) interface, a graphical user interface (GUI), or any suitable interface to communicate with other devices in the cloud 210 and/or external devices, e.g., the central controller 205;


	“an output interface for displaying the forecast of upcoming resource requirement for each managing agent”
(¶ 34: interface 218 may include an input/output (I/O) interface, a graphical user interface (GUI), or any suitable interface to communicate with other devices in the cloud 210 and/or external devices, e.g., the central controller 205;
the Examiner notes: it would have been obvious to a person of ordinary skill in the art to enable user interaction and/or input via the GUI interface so as to allow for greater/enhanced control over resource monitoring, forecasting, and provisioning).

25.	Regarding claim 20, Hu teaches/suggests:
“a time series data collecting unit for collecting the time series data associated with the managing agent at a regular interval of time”
(¶ 38: the agents 260 may monitor the servers 215 and report results to the data collection and storage module 245;
¶ 63: plurality of time-stamped reports are received from agents coupled to servers in a cloud at periodic intervals);

	“a calendar feature extracting unit in communication with the time series data collecting unit for extracting calendar based features from the time series data”
(Table 1: CPU Sum% (X1); Memory Sum (X2); # of Busy Servers (Y);
¶ 50: an unordered set may include data points based on a plurality of time-stamped reports received over any suitable duration such as a number days, weeks, months, years, etc.;
(¶ 38: The cognitive engine service module 250 may then retrieve the stored reports at later time for data processing and analytics); and

	“a neural network forecasting model development unit in communication with the time series data collecting unit and the calendar feature extracting unit for processing the time series data and the calendar based features into one or more machine learning features and then developing a neural network forecasting model from the one or more machine learning features for forecasting the upcoming values of the time series for the managing agent, wherein the neural network forecasting model is generated using the neural network application”
(¶ 51: Using data summarized in an unordered set, the central controller 205 may generate a prediction model to map the relationship between Y and X1 and X2. For example, the prediction model may be based on one or more predictive modeling schemes such as, but not limited to, machine learning, decision tree learning, generalized additive models (GAMs), data mining methods, graphical models (e.g., a probabilistic graphical model), linear regression models, logistic regression models, or any other suitable model;
the Examiner notes: neural network modeling is a widely-recognized and used tool and approach in machine learning algorithms/modelings. And it would have been obvious to a person of ordinary skill in the art to use neural network modeling for its generalized approach to solving a broad spectrum of problems).


Allowable Subject Matter
26.	Claims 7–9 and 16–17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and rewritten to over the 101 abstract idea rejections above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(a)	Megahed et al., US 2020/0082316 A1, teaching generating a trained prediction model
based upon the historical resource consumption data.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN C WU/Primary Examiner, Art Unit 2195                                                                                                                                                                                                        
May 8, 2021